Citation Nr: 9933622
Decision Date: 10/28/99	Archive Date: 12/06/99

DOCKET NO. 96-36 933A              DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to an increased evaluation for residuals of a
compression fracture of T12 and L1, with arthritic changes,
currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The appellant served on active duty from October 1966 to October
1969.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1996 rating decision issued by the Department of
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The
Board remanded this case to the RO for further development in
December 1997, and the case has since been returned to the Board.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained by the RO.

2. The veteran's back disability is manifested by limitation of
motion that is more than moderate in degree, with pain exhibited
upon range of motion testing and X-ray evidence of slight
compression of the, T12 vertebral body.

CONCLUSION OF LAW

The criteria for a 50 percent evaluation for residuals of a
compression fracture of T12 and L1, with arthritic changes, have
been met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.7,
4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292, 5295 (1998).

2 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim
is plausible and capable of substantiation and is therefore well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991). A
claim that a service-connected condition has become more severe is
well grounded when the claimant asserts that a higher rating is
justified due to an increase in severity. See Caffrey v. Brown, 6
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629,
631-32 (1992). The Board is also satisfied that all relevant facts
have been properly developed and that no further assistance to the
veteran is required in order to comply with the VA's duty to assist
him in developing the facts pertinent to his claim under 38
U.S.C.A. 5107(a) (West 1991).

In a November 1991 rating decision, the RO granted service
connection for a compression fracture of T12-L1 in light of in-
service evidence of such a fracture from 1969. A 10 percent
evaluation was assigned, effective from May 1991. In light of
findings of degenerative changes of the back from a VA examination
and x-rays dated in October 1993, the RO increased this evaluation
to 20 percent, effective January 1993, in a December 1993 rating
decision. The 20 percent evaluation has since remained in effect
and is at issue in this case.

During a March 1996 VA general medical examination, the veteran
reported that he was unemployed due to his "multiple medical
problems" and that he had low back pain with numbness, tingling,
and intermittent episodes of paresthesias. He indicated that he was
using a TENS unit for his back pain and was walking with a cane.
His spine was noted to be of normal curvature. The examination
revealed forward flexion to 45 degrees, extension to 20 degrees,
and full lateral flexion and lateral rotation. There was mild
tenderness on palpation of the lumbar spine, but no tenderness was
noted on palpation of the paravertebral muscles. Pain was noted on
straight leg raising testing. The pertinent diagnoses were a
history of chronic low back pain, with intermittent paresthesias
involving both lower extremities; a Schmorl's node at the T 1 2
vertebra, with slight compression of the T 1 2 vertebra; and
degenerative arthritis of the lumbosacral spine.

- 3 - 

X-rays of the dorsal spine from April 1996 revealed a Schmorl's
node at T12, with some suggestion of slight compression of the T12
vertebral body, while x-rays of the lumbar spine from the same date
showed marked degenerative changes in the lumbar spine, with
central compression of the body of T12.

In May 1996, the veteran was examined by Enrique Martinez, M.D.,
who noted flattening of the lumbar lordosis, spasticity of the
paraspinalis muscles, and tenderness practically throughout the
spine as the spinous processes were touched. Range of motion
studies revealed flexion to 20 degrees, extension to 5 degrees, and
bilateral rotation to 25 degrees. X-rays showed multiple traction
spurs anteriorly on practically all of the vertebral bodies of the
lumbosacral spine, particularly at L1 - L2; there was also a large
bony spur between L2-L3 that was noted to perhaps represent spinal
stenosis. There was no wedging of the vertebral bodies and no
spondylolisthesis.

A June 1996 magnetic resonance imaging study (MRI) conducted at the
Greater Dayton Area MRI Consortium in Dayton, Ohio revealed
multilevel degenerative disk disease, particularly at L1-L2 and
with thoracic/upper lumbar osteophyte formation; and bulging disks
at L1-L2 and L4-L5.

A July 1996 report from Miami Valley Hospital in Dayton indicates
that the veteran complained of lower lumbar pain radiating into the
gluteus and posterior thigh, especially on the right. The
examination revealed no tenderness to palpation on the spinous
processes, as well as paraspinally. Range of motion studies
revealed forward flexion to 90 degrees, with pain at the far
extremes of motion; and extension to 20-30 degrees, with mild
discomfort at the end range of motion. The veteran was able to side
bend bilaterally, with increased pain on the right, and perform toe
and heel walking without difficulty. The impression was low back
pain, secondary to degenerative changes. A subsequent record from
this facility, dated in August 1996, indicates good muscle strength
and reflexes bilaterally, and an impression of chronic low back
pain was rendered.

4 - 

In January 1998, the veteran was treated at a VA facility for back
pain following a fall down stairs. An examination revealed
tenderness in the left side of the lumbar paraspinal muscle and
pain with extension, which was noted to be restricted. The
diagnostic impression was lower back pain, secondary to a sprained
muscle. VA lumbosacral spine x-rays from January 1998 revealed
osteoarthritis involving all of the lumbar vertebrae, with narrowed
disc space located between L1-L2 and L5-S1 compatible with
degenerative disc disease, and osteoarthritis involving the
articular facets of L4-L5 and S1.

During his September 1998 -VA spine examination, the veteran
complained of a back condition which "waxes and wanes" but had
become increasingly uncomfortable over time. The examination
revealed thoracic flexion to 25 degrees, thoracic extension to zero
degrees, bilateral lateral thoracic flexion to 25 degrees,
bilateral thoracic rotation to 30 degrees, lumbar flexion to 40
degrees, lumbar extension to 15 degrees, bilateral lateral flexion
to 25 degrees, and bilateral lumbar rotation to 30 degrees. The
veteran reported pain at the terminations of all motions in the
thoracic and lumbar area, particularly with flexion and extension
activities. The lumbar lordosis was noted to be flat, and the
thoracic kyphosis was normal. There was a level pelvis, without
scoliosis and with normal paraspinal muscle tone without guarding
or spasm. Tenderness was noted at the thoracolumbar junction over
the spinous processes. Lower extremity vibratory sensation, deep
tendon reflexes, and strength were intact. The examiner noted
diminished endurance and stiffness in the low back when moving from
the flexed to the extended position. The pertinent diagnosis was
degenerative joint disease of the thoracic and lumbar spine, with
degenerative disc disease of the lumbar spine.

The examiner further indicated that the veteran's back disability
was not manifested by weakened movement, but there was evidence of
fatigability based on a lack of conditioning and discomfort. Also,
the examiner noted that it was "more likely than not" that the
majority of the veteran's back pain was related to the disability
incurred in service. While the examiner was unable to ascertain the
loss of motion in degrees due to increased symptomatology, he found
that the veteran's back disorder affected his ability to retain and
maintain gainful employment

- 5 - 

"substantially," and that, given his other disabilities, noted in
the examination report to include post-traumatic stress disorder,
hypertension, a bleeding ulcer, chronic obstructive pulmonary
disease, depression, diabetes mellitus, hepatitis C, and disorders
of the left foot and knee, it was "highly unlikely" that the
veteran was employable.

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities. Ratings are
based on the average impairment of earning capacity. Individual
disabilities are assigned separate diagnostic codes. 38 U.S.C.A.
1155 (West 1991); 38 C.F.R. 4.1 (1998). Where entitlement to
compensation has already been established and an increase in the
disability rating is at issue, it is the present level of
disability that is of primary concern. Francisco v. Brown, 7 Vet.
App. 55, 58 (1994) (emphasis added). Where there is a question as
to which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria required for that rating. Otherwise, the lower rating
will be assigned. 38 C.F.R. 4.7 (1998).

The RO has evaluated the veteran's back disability under 38 C.F.R.
4.71a, Diagnostic Codes 5285 and 5295 (1998). Under Diagnostic Code
5285, residuals of a fracture of the vertebra without cord
involvement and with abnormal mobility requiring a neck brace (jury
mast) warrant a 60 percent evaluation; other cases are to be rated
in accordance with definite limited motion or muscle spasm, with an
extra 10 percent added for demonstrable deformity of the vertebra]
body. Under Diagnostic Code 5295, a 20 percent evaluation is
warranted for lumbosacral strain with muscle spasm on extreme
forward bending and loss of lateral spine motion, unilateral, in
the standing position. A 40 percent evaluation is in order for
severe lumbosacral strain, with listing of the whole spine to the
opposite side, positive Goldthwaite's sign, marked limitation of
forward bending in the standing position, loss of lateral motion
with osteoarthritic changes, or narrowing or irregularity of joint
space, or some of the above with abnormal mobility on forced
motion.

Upon reviewing the evidence in this case, however, the Board
observes that the most prominent symptoms of the veteran's back
disability include limitation of

- 6 - 

motion and painful motion. In this regard, the Board observes that,
under Diagnostic Code 5292, a 20 percent evaluation is warranted
for moderate limitation of motion of the lumbar spine, while a 40
percent evaluation is warranted for severe limitation of motion. As
this code section is predicated on limitation of motion, such
symptomatology as painful motion and functional loss due to pain
must be considered in determining whether a higher evaluation is
warranted. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38
C.F.R. 4.40, 4.45 (1998).

The findings in this case vary with regard to the extent of
limitation of motion of the lumbar spine; while the May 1996 record
from Dr. Martinez indicates limitation of flexion to only 20
degrees, the other records show flexion to at least 40 degrees.
Also, the record contains variable findings with regard to backward
extension. However, this evidence, particularly the September 1998
VA examination report, shows that the veteran experiences pain with
motion. While the September 1998 VA examiner was unable to
precisely ascertain the extent of loss of motion due to increased
symptomatology, he indicated that the veteran's back disorder was
"substantially" disabling. In view of this, and taking into account
the criteria of 38 C.F.R. 4.40 and 4.45 (1998), the Board finds
that the evidence supports a 40 percent evaluation for residuals of
a compression fracture of T12 and L1, with arthritic changes, under
Diagnostic Code 5292. Moreover, as April 1996 x-rays revealed some
suggestion of slight compression of the T12 vertebral body, there
is evidence of demonstrable deformity of the vertebral body. As
such, an additional 10 percent must be added to the underlying
rating, under Diagnostic Code 5285, and a 50 percent evaluation is
therefore warranted.

The Board observes that the 50 percent evaluation exceeds the
maximum available under Diagnostic Code 5292 and has therefore
considered other diagnostic criteria in determining whether an
overall evaluation in excess of 50 percent is warranted for the
veteran's back disability. However, the evidence does not indicate
residuals of a fracture without cord involvement but with abnormal
mobility requiring a neck brace (jury mast), the criteria for a 60
percent evaluation under Diagnostic Code 5285. The evidence also
does not show ankylosis of the spine; as such, there is no basis
for a 60 percent evaluation for complete bony fixation of the spine
at a

- 7 - 

favorable angle under Diagnostic Code 5286 or for a 50 percent
evaluation for unfavorable ankylosis of the lumbar spine under
Diagnostic Code 5289. Additionally, while the Board observes that
the veteran has been shown to have degenerative disc disease of the
lumbar spine, with intermittent paresthesias involving both lower
extremities, and that the September 1998 VA examiner attributed
"the majority" of the veteran's back pain to the service-connected
fracture, the evidence does not reflect that this disability is
more properly characterized as "pronounced," rather than "severe."
As such, the criteria for a higher evaluation under Diagnostic Code
5293, which pertains to intervertebral disc syndrome, have not been
met. 38 C.F.R. 4.71a, Diagnostic Codes 5285, 5286, 5289 (1998).

Overall, the Board finds that the evidence of record supports a 50
percent evaluation, and no more, for the veteran's residuals of a
compression fracture of T12 and Ll, with arthritic changes.

The Board has based its decision in this case upon the applicable
provisions of the VA's Schedule for Rating Disabilities. The
veteran has submitted no evidence showing that his service-
connected back disability has markedly interfered with his
employment status beyond that interference contemplated by the
assigned evaluation, and there is also no indication that this
disorder has necessitated frequent periods of hospitalization
during the pendency of this appeal. While the Board observes that
the September 1998 VA examination report suggests that the veteran
is not employable, the examiner indicated that the veteran's
unemployability resulted from a wide range of service-connected and
nonservice- connected disabilities, as listed above. The examiner,
while indicating that the veteran's back disability was
"substantially" disabling, did not suggest that this disability in
and of itself rendered the veteran unemployable. Rather, the
evidence reflects that the assigned 50 percent evaluation fully
contemplates the impairment resulting from the veteran's service-
connected back disability. As such, the Board is not required to
remand this matter to the RO for the procedural actions outlined in
38 C.F.R. 3.321(b)(1) (1998). See Bagwell v. Brown, 9 Vet. App.
337, 338-39

- 8 -

(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v.
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 50 percent evaluation for residuals of a compression fracture of
T12 and L1, with arthritic changes, is granted, subject to the laws
and regulations governing the payment of monetary benefits.

S. L. KENNEDY 
Member, Board of Veterans' Appeals

9 - 



